                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION (Mobile)

IN RE:                                 :              CASE NO: 16-01664-HAC
                                       :              CHAPTER: 13
                                       :
VICKI D. LAYNE                         :
       Debtor                          :
------------------------------------- --              ------------------------------------
VICKI D. LAYNE,                        :
                                       :
       Movant,                         :
                                       :              CONTESTED MATTER
vs.                                    :
                                       :
U.S. BANK TRUST NATIONAL ASSOCIATION, :
AS TRUSTEE OF THE IGLOO SERIES III     :
TRUST                                  :
DANIEL B. O`BRIEN, Trustee             :
       Respondents.                    :


                            OBJECTION TO MOTION TO CONTINUE

         COMES NOW, U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE

IGLOO SERIES III TRUST (“Respondent”) and hereby files this Objection to Debtor’s Motion to

Continue [Doc. No. 68] by which Debtor asks this Court to continue the hearing currently set on May

31, 2019 on Respondent’s Motion for Relief From Automatic Stay (Real Property) (the “Motion for

Relief”)[Doc. No. 56].

         On April 30, 2019, Respondent filed the Motion for Relief and attached a payment history,

which was labeled Exhibit D [Doc. No. 56-3]. In the Motion for Relief, Respondent asserts the Debtor

was behind by three payments at the time of the filing of the Motion for Relief but as of the date of this

objection, that has increased to four payments because the May 2019 payment is now past due. In the

Motion for Relief, Respondent asserts the Debtor missed post-petition payments during the bankruptcy

for the months of August 2017, January 2018, and September 2018. As explained in Motion to Limit

Issue For Relief From Stay Soley [sic] to Months Of August 2017, January 2018, and September 2018

filed by the Debtor on May 22, 2019 [Dkt. No. 66](the “Motion to Limit”), the Debtor believes if she


     Case 16-01664       Doc 72     Filed 05/24/19 Entered 05/24/19 13:26:23            Desc Main
                                      Document     Page 1 of 4
can prove she made payments in those three months, then the loan is not in default. However, this is

simply not true. From the outset of filing this Motion for Relief, Respondent has attempted to clarify

how payments are applied when a mortgage loan is in default. See Motion for Relief [Dkt. No. 56], ¶ 5

and Respondent’s Response to Debtor’s Motion to Limit Issue for Relief from Payments Soley [sic] to

Months of August 2017, January 2018, And September 2018 (“Response to Motion to Limit”)[Doc. No.

69]. Specifically, payments received when a loan is delinquent are applied to the earliest past due

payment and not to payment that is due the particular month in which the payment is received. Counsel

for Respondent has engaged in multiple email and phone discussions with Debtor’s counsel regarding

this issue, yet Debtor’s counsel has repeatedly stated he would only provide proof of payments for

August 2017, January 2018, September 2018, February 2019, April 2019, and March 2019. Debtor’s

counsel has already provided proof of these payments to Respondent and Respondent has reviewed

them and advised Debtor’s counsel exactly when each payment was received, how they were applied to

the loan, and that even with contemplation of these payments, the loan is post-petition delinquent as

stated in the Motion for Relief.

        As explained in the Motion for Relief, because payments made while a loan is in default are

applied to the earliest past due payment, Debtor must provide proof of all post-petition payments since

the filing of the case so that Respondent may determine if any are not accounted for and applied on the

payment history. In the Response to Motion to Limit, Respondent identified July 2017 as the last

month the loan was post-petition current, and explained that it needs proof of all payments beginning in

that month to determine if any payments sent by the Debtor were not applied to the loan. Despite

numerous explanations and requests for additional proofs of payment, Debtor’s counsel has repeatedly

asserted, by email and via telephone, that the only proof of payments he intends to provide are those for

the months listed in the Motion for Relief. He reiterated his position in the Motion to Limit by asking

this Court to “limit the issues to the dates that US BANK has sworn to and stated in its filings.”



     Case 16-01664       Doc 72     Filed 05/24/19 Entered 05/24/19 13:26:23             Desc Main
                                      Document     Page 2 of 4
       Additionally, the Motion to Continue directly contradicts the Motion to Limit as the Motion to

Limit attempts to limit the evidence Debtor must present at the hearing to three months, yet the Motion

to Continue asks for more time to gather “all proofs of payments.” Counsel for Respondent is of course

willing to give the Debtor any additional time she may need to gather proof of all post-petition

payments (or even proof of payments from July 2017 forward as that is when the account became post-

petition delinquent), however, when asked if Debtor’s counsel intended to withdraw the Motion to

Limit in light of the conflicting statements in the Motion to Continue, he stated he would not withdraw

the Motion to Limit, and would not be providing further proof of payments. If in response to the

Motion for Relief, the Debtor intends to rely upon only proof of payments she has already provided to

Respondent, then no continuance of the May 31, 2019 is needed. For the reasons detailed herein,

Respondent objects to debtor’s Motion to Continue the evidentiary hearing set for May 31, 2019.

       WHEREFORE, Respondent requests that this Honorable Court inquire as to the matters raised

herein and deny Debtors Motion to Continue and enter such orders and require such further inquiry as

may appear appropriate to the Court.




Respectfully Submitted
This 24th day of May, 2019

/s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
100 Concourse Parkway, Suite 115
Birmingham, AL 35244
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Respondent




     Case 16-01664      Doc 72     Filed 05/24/19 Entered 05/24/19 13:26:23           Desc Main
                                     Document     Page 3 of 4
                                    CERTIFICATE OF SERVICE

       I, Amanda Beckett of Rubin Lublin, LLC certify that on the 24th day of May, 2019, I caused a
copy of the Objection to Motion to Continue to be filed in this proceeding by electronic means and to
be served by depositing a copy of the same in the United States Mail in a properly addressed envelope
with adequate postage thereon to the said parties as follows:


Vicki D. Layne
20622 County Road 34
Saint Stephens, AL 36569

William J. Casey, Esq.
3208 Cottage Hill Road
Mobile, AL 36606-2721

Daniel B. O`Brien
Chapter 13 Trustee
P.O. Box 1884
Mobile, AL 36633

Executed on 05/24/19

/s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
100 Concourse Parkway, Suite 115
Birmingham, AL 35244
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Respondent




     Case 16-01664       Doc 72    Filed 05/24/19 Entered 05/24/19 13:26:23          Desc Main
                                     Document     Page 4 of 4
